the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
                P.3d 1164, 1166 (2005).
                            First, appellant argues that his pretrial counsel was
                ineffective for failing to seek the disqualification of Judge Victor L. Miller
                and Judge Donald Mosley. Appellant failed to demonstrate deficiency or
                prejudice. Appellant claims that Judge Miller should have recused
                himself because he had recused himself in a previous case involving
                appellant. However, in response to counsel's inquiry, Judge Miller stated
                that he had recused himself previously because he had knowledge of the
                victims in that case. Because Judge Miller did not have knowledge of the
                victims in this case, counsel had no basis to seek his disqualification.   See
                Ennis v. State, 122 Nev. 694, 706, 137 P.3d 1095, 1103 (2006) ("Trial
                counsel need not lodge futile objections to avoid ineffective assistance of
                counsel claims."). Appellant also claims that Judge Mosley should have
                recused himself because he was biased, as he denied appellant's motion for
                expert and investigative fees and expressed concerns about the costs of
                indigent defense. Appellant failed to demonstrate that Judge Mosley's
                rulings and comments constituted bias, see Cameron v. State, 114 Nev.
                1281, 1283, 968 P.2d 1169, 1171 (1998), and thus a motion to disqualify on
                this basis would not have been successful. Furthermore, to the extent that
                appellant argues that Judge Mosley improperly denied his motion for
                investigative fees, he cannot demonstrate prejudice, as this court
                concluded on direct appeal that the denial of the motion was harmless
                error in light of the overwhelming evidence of guilt presented at trial.
                Tiffany v. State, Docket No. 49817 (Order of Affirmance, April 13, 2010).
                Therefore, the district court did not err in denying this claim.
                            Second, appellant argues that his pretrial counsel was
                ineffective for failing to lodge objections during the preliminary hearing.
SUPREME COURT   Appellant failed to demonstrate deficiency or prejudice, as he did not
        OF
     NEVADA
                                                       2
(0) I947A
                explain what objections counsel should have made and how those
                objections would have affected the outcome of the proceedings.             See
                Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d 222, 225 (1984).
                Therefore, the district court did not err in denying this claim.
                            Third, appellant contends that his pretrial counsel was
                ineffective for failing to object to the State's supplemental notice of
                witnesses. Appellant failed to demonstrate deficiency or prejudice, as the
                notice was timely filed and counsel cannot be deemed ineffective for failing
                to lodge futile objections. See NRS 174.234; Ennis, 122 Nev. at 706, 137
                P.3d at 1103. To the extent that appellant argues that the notice would
                have been untimely had counsel asserted his right to a speedy trial, he
                fails to make any cogent argument on appeal regarding his right to a
                speedy trial. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987).
                Therefore, the district court did not err in denying this claim.
                            Fourth, appellant contends that trial counsel was ineffective
                for failing to object to the district court's denial of appellant's motions to
                reduce bail. This claim is not cognizable in a post-conviction petition for a
                writ of habeas corpus, as it does not challenge his conviction or sentence.
                NRS 34.720(1); NRS 34.724(1). Therefore, the district court did not err in
                denying this claim.
                            Fifth, appellant contends that trial counsel was ineffective for
                failing to object to improper questions and testimony at trial. Appellant
                asserts that counsel should have objected to: (1) J.M.'s speculative
                testimony about how many times he smoked marijuana with appellant;
                (2) C.J.'s and K.T.'s testimony about T.T. spending the night in appellant's
                room, as they lacked personal knowledge; (3) the prosecutor's leading
                questions of K.T. regarding appellant's signals simulating oral sex;
                (4) appellant's ex-wife's hearsay testimony about K.T. doing drugs at
SUPREME COURT   appellant's house; and (5) the prosecutor's premature use of a written
        OF
     NEVADA
                                                      3
(0) 1947A
                statement to refresh T.T.'s memory about appellant's threats. Appellant
                failed to demonstrate deficiency or prejudice. The testimony of J.M., C.J.,
                and K.T. was based on their own personal knowledge, and thus any
                objection would have been unsuccessful. See Ennis, 122 Nev. at 706, 137
                P.3d at 1103. Counsel did in fact object to the ex-wife's hearsay testimony,
                and counsel was not unreasonable for failing to object to the prosecutor's
                improper questions where the testimony itself was admissible.
                Furthermore, in light of the overwhelming evidence of guilt, appellant
                could not demonstrate a reasonable probability of a different outcome at
                trial had counsel made these objections. Therefore, the district court did
                not err in denying this claim.
                            Sixth, appellant argues that trial counsel was ineffective for
                failing to timely move for a psychological evaluation of victim T.T.
                Appellant failed to demonstrate prejudice. In denying his untimely
                motion for a psychological evaluation, the district court found that an
                evaluation was not warranted because the victim's testimony was
                supported by corroborating evidence and there was no indication that the
                victim's mental state affected his veracity. See Abbott v. Nevada, 122 Nev.
                715, 724, 138 P.3d 462, 468 (2006). Therefore, appellant failed to show a
                reasonable probability of a different outcome had counsel filed a timely
                motion. Accordingly, the district court did not err in denying this claim.
                            Seventh, appellant argues that trial counsel was ineffective for
                failing to permit appellant to meaningfully participate in the preparation
                of his defense. Specifically, appellant contends that counsel failed to file
                various motions requested by appellant, failed to communicate with him
                after the trial, and failed to make a Bradyl request for the victim's school

                      'Brady v. Maryland, 373 U.S. 83 (1963).

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                records. Appellant failed to demonstrate prejudice. Appellant did not
                explain how counsel's failure to file various motions and communicate
                with appellant after trial affected the outcome of the proceedings.     See
                Hargrove, 100 Nev. 498 at 502, 686 P.2d at 225. Appellant's Brady claim
                was rejected by this court on direct appeal, and thus appellant could not
                demonstrate a reasonable probability of a different outcome but for
                counsel's alleged failure to request the school records. Therefore, the
                district court did not err in denying this claim.
                            Finally, appellant argues that the cumulative effect of
                ineffective assistance of counsel warrants vacating his judgment of
                conviction. Because appellant's ineffective-assistance claims lacked merit,
                he failed to demonstrate any cumulative error. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                                                                  J.
                                                     Gibbons


                                                                                  J.
                                                    Douglas



                                                    Saitta


                cc: Hon. Doug Smith, District Judge
                     Matthew D. Carling
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA


(0) 1947A


                                                  MENEjlA:MEgin